Case 3:18-cv-05945-VC Document 129 Filed 10/31/19 Page 1of1

KIRKLAND & ELLIS LLP

AND AFFILIATED PARTNERSHIPS

601 Lexington Avenue
New York, NY 10022

Dale M. Cendali, P.C. United States
To Call Writer Directly: Facsimile:
+1 212 446 4846 +1 212 446 4800 +1 212 446 4900

dale.cendali@kirkland.com
www. kirkland.com

October 31, 2019
By ECF

Magistrate Judge Donna M. Ryu
Northern District of California

Oakland Courthouse, Courtroom 4 - 3rd
Floor

1301 Clay Street

Oakland, CA 64912

Re: Social Technologies LLC v. Apple Inc., Case No. 3:18-cv-05945-VC
Dear Honorable Judge Ryu:

I write on behalf of the the parties in the above-captioned matter regarding the date for
the parties’ upcoming settlement conference. Defendant Apple Inc. (“Apple”) is not available on
December 16, 2019. As an alternative, during the pre-settlement conference call, Your Honor
suggested January 6, 2020. Apple also has a conflict on that day, and thus requests another date
in January after the 6th, but before the parties’ pre-trial conference on January 27, 2020. If,
however, there are no other openings after the 6th, Apple will make itself available on January 6,
2020.

The parties notified Ivy L. Garcia, the Courtroom Deputy, of the scheduling conflict by e-

M
(

Dale M. Cendali, P.C.

Sincerely,

Beijing Boston Chicago Dallas HongKong Houston London LosAngeles Munich Palo Alto Paris SanFrancisco Shanghai Washington, D.C.
